DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 7, 16, and 17 are objected to because of the following informalities: 
At Line 4 of Claim 6: the recitation “the first metal pattern” requires a change to - - a first metal pattern – to correct an essentially typographical error. Note that Claim 7 falls Objected with Claim 6 due to dependency upon Claim 6
At Line 4 of Claim 16: the recitation “the first metal pattern” requires a change to - - a first metal pattern – to correct an essentially typographical error. 
At Line 3 of Claim 17: the recitation “the first metal pattern have a same size” requires a change to - - the first metal patterns have a same size – to correct an essentially typographical error. 
Appropriate correction is required.

Allowable Subject Matter
	The subject matter of Claims 1, 6-8, 11, 16 – 18, and 21 – 30 is allowable over the prior art of record for reasoning set forth in the history of prosecution of the instant application. However, Claims 6, 16, and 17 require correction as noted above to overcome the Objections to Claims 6, 7, 16, and 17 and to be placed in full condition for allowance. 

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed May 04, 2022 have been fully considered.
	Primarily, the amendments to each of Claims 1 and 11 have overcome the previous grounds for rejections under 35 U.S.C. 102(a)(1) and 103 and the proposed application of prior art as explained in the Advisory Action mailed April 28, 2022.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See the Objections to Claims 6, 7, 16, and 17 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        June 03, 2022